             Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 1 of 23



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION


 SOFIA MONTANO,

                         Plaintiff,                          Civil Action No.

         v.                                                  COMPLAINT FOR DECLARATORY
                                                             AND INJUNCTIVE RELIEF
 YOOX NET-A-PORTER GROUP, S.P.A.;
 YNAP CORPORATION,

                         Defendants.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Sofia Montano, by and through undersigned counsel, seeks a permanent injunction

requiring a change in YOOX NET-A-PORTER GROUP, S.P.A.’s and YNAP CORPORATION’s

(collectively referred to herein as “Defendants” or “YNAP”) corporate policies to cause the

websites they own, operate, or control, to become, and remain, accessible to individuals with visual

disabilities. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

        1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.
            Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 2 of 23



See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at

https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf)        (last

accessed April 18, 2019).

       2.       Sofia Montano is legally blind. Ms. Montano has retinitis pigmentosa, which is a

group of inherited disorders that cause degeneration of the retina and vision loss. Ms. Montano has

progressively lost her vision since childhood and is now blind. Today, Ms. Montano uses screen

readers, including the built-in Voiceover capability of her iPhone, combined with JAWS and

NVDA software, to navigate the internet.

       3.       Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id. at *6-7. See American Foundation for the Blind, Screen Readers, available at

https://www.afb.org/node/16207/screen-readers (last accessed April 18, 2019) (discussing screen

readers and how they work).



                                                 2
            Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 3 of 23



       4.          Defendant YNAP Corporation (“YNAP”) is an affiliate of Yoox Net-A-Porter

Group (“Yoox”). See, https://www.theoutnet.com/en-us/page/help/general-terms-and-conditions-

of-sale (last accessed April 18, 2019). Yoox is the “world’s leading online luxury fashion retailer.”

See, http://www.ynap.com/pages/about-us/who-we-are/company-dna/ (last accessed April 18,

2019). Yoox has offices and operations in the United States, Europe, Middle East, Japan, China

and Hong Kong, and delivers to more than 180 countries around the world. Id.

       5.          Yoox owns and manages the multiple websites under its portfolio, described in

paragraph 6 below. While Yoox owns and manages the websites, the products purchased on the

websites     are    sold   by   Yoox’s     affiliate,       YNAP.   See,   https://www.theoutnet.com/en-

us/page/help/general-terms-and-conditions-of-sale (last accessed April 18, 2019). YNAP is a

Delaware corporation and is headquartered in New York.

       6.          Defendant Yoox owns a portfolio of companies and websites which are in the

online luxury fashion sector. The websites include four multi-brand websites owned by Yoox, and

31 online flagship stores which Yoox designs and manages. Each website sells luxury clothing and

accessories to consumers. Defendants own and control the following websites:

             a. www.NET-A-PORTER.com: “the world’s premier online luxury fashion

                   destination for content and commerce. A true innovator, NET-A-PORTER is

                   renowned for its unparalleled editorial content and is a leading destination for the

                   world’s most coveted designer brands.”

             b. www.MRPORTER.com: “the award-winning global retail destination for men’s

                   style, combining an unparalleled product offering from the world’s best menswear

                   brands, watchmakers and specialist grooming brands.”




                                                        3
              Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 4 of 23



               c. www.YOOX.com: “the world’s leading online lifestyle store for fashion, design &

                  art, offering an extensive assortment of hard-to-find clothing and accessories for

                  men and women from the world’s most prestigious designers, as well as a unique

                  selection of home design objects, exclusive collaborations with internationally-

                  renowned artists, socially and environmentally responsible brands and kidswear.”

               d. www.THEOUTNET.com: “where to find everything reduced but the thrill. It has

                  grown to be the go-to destination for the style-conscious shopper looking for the

                  best designer products at great prices.”

See, http://www.ynap.com/pages/about-us/who-we-are/company-dna/ (last accessed April 18,

2019).

         7.       In addition to the wholly-owned websites listed in paragraph 6, supra, Yoox “is the

e-commerce partner of choice for leading fashion & luxury brands, designing and managing

ONLINE FLAGSHIP STORES, offering their latest collection on the Internet. With over 19 years

of experience in global luxury e-commerce, YOOX NET-A-PORTER GROUP offers brand

partners a wide range of services, including creating and developing the creative concept,

innovative interface design, state-of-the-art technology and R&D, high-precision global customer

logistics, unrivaled customer care, international web marketing and e-commerce strategy

development.”        See,   http://www.ynap.com/pages/about-us/who-we-are/company-dna/          (last

accessed April 18, 2019). The Online Flagship Stores which Yoox designs, manages, and controls

include:

               a. www.marni.com

               b. www.emporioarmani.com

               c. www.stoneisland.com



                                                    4
Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 5 of 23



 d. www.valentino.com

 e. www.dsquared2.com

 f. www.jilsander.com

 g. www.maisonmargiela.com

 h. www. justcavalli.com

 i. www.store.y-3.com

 j. www.moncler.com

 k.   www.armani.com

 l. www.pomellato.com

 m. www.bottegaveneta.com

 n.   www.stellamccartney.com

 o.   www.missoni.com

 p. www.dodo.it

 q.   www.alexandermcqueen.com

 r.   www.balenciaga.com

 s. www. ysl.com

 t. www.brioni.com

 u. redvalentino.com

 v. www.lanvin.com

 w. www.mcq.com

 x.   www.karl.com

 y. www.dunhill.com

 z. www.chloe.com



                                 5
            Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 6 of 23



             aa. www.armaniexchange.com

             bb. www.isabelmarant.com

             cc. www.store.ferrari.com

             dd. www.balmain.com

             ee. www.alaia.com

See, http://www.ynap.com/pages/about-us/who-we-are/company-dna/ (last accessed April 16,

2019). The websites listed in paragraphs 6 and 7 are collectively referred to as “Websites” or

“Defendants’ Websites.”)

       8.       Defendants through their portfolio of Websites, provide the latest high-end fashions

in an e-commerce setting. Defendants’ partnerships with all major fashion labels provides

consumers access to the latest collections and prior seasons’ collections at discounted prices,

through       the    Websites      Defendants        own,    operate,     and      control.    See,

http://www.ynap.com/pages/about-us/who-we-are/company-dna/ (last accessed April 18, 2019).

       9.       In addition to researching Defendants’ available clothing and accessories from the

comfort and convenience of their homes, consumers may also use Defendants’ Websites to contact

customer service by phone and email, review important legal notices like Defendant’s Privacy

Policy and Terms of Service, and research and review the return policies. See, e.g.,

https://www.theoutnet.com/en-us/page/help/general-terms-and-conditions-of-sale (last accessed

April 18, 2019).

       10.      Defendants are responsible for the policies, practices, and procedures concerning

the Websites’ development and maintenance.

       11.      Unfortunately, Defendants deny approximately 8.1 million Americans who have

difficulty seeing access to its Websites’ goods, content, and services because the Websites are



                                                 6
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 7 of 23



largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5

People Have a Disability in the U.S., Census Bureau Reports Report Released to Coincide with

22nd     Anniversary         of    the     ADA          (Jul.   25,      2012),      available      at

https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

April 18, 2019) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”).

       12.     Plaintiff brings this civil rights action against Defendants to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       13.     By failing to make its Websites available in a manner compatible with computer

screen reader programs, Defendants, public accommodations subject to Title III, deprive blind and

visually-impaired individuals the benefits of its online goods, content, and services—all benefits

it affords nondisabled individuals—thereby increasing the sense of isolation and stigma among

these Americans that Title III was meant to redress.




                                                    7
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 8 of 23



        14.      Plaintiff is informed and believes that Defendants do not have an adequate

corporate policy that ensures their websites are accessible to those with disabilities. In particular,

Defendant YNAP has been sued at least 15 times for individual online flagship stores, alleging

those individual websites are inaccessible. The prior lawsuits related to Alexander Wang, Marni,

Moschino, Valentino, Missoni, Maison Margiela, Lanvin, Karl Lagerfeld, Armani, Alberta

Ferretti, Kartell, Alfred Dunhill Americas, Moncler, IM USA, and Pucci. Plaintiff is informed and

believes that each of these lawsuits resolved issues with those individual websites. However,

despite being sued 15 times for inaccessible websites under their portfolio, and despite marketing

itself as the “e-commerce partner of choice for leading fashion & luxury brands,” the remaining

websites Defendants own, control, and maintain, continue to be inaccessible. This demonstrates

Defendants do not have a policy of maintaining accessible websites.

        15.      This lawsuit does not seek to litigate the accessibility of the individual websites

referenced in paragraph 14, which are subject to prior consent decrees relating to the individual

websites. Rather, because Defendants’ Websites are not and have never been accessible, and

because upon information and belief Defendants do not have, and have never had, an adequate

corporate policy that is reasonably calculated to cause their Websites to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seek a permanent injunction requiring

that:

              a) Defendants retain a qualified consultant acceptable to Plaintiff (“Web Accessibility
                 Consultant”) who shall assist it in improving the accessibility of its Websites,
                 including all third-party content and plug-ins, so the goods and services on the
                 Websites may be equally accessed and enjoyed by individuals with vision related
                 disabilities;

              b) Defendants work with the Web Accessibility Consultant to ensure that all
                 employees involved in website and content development be given web accessibility
                 training on a biennial basis, including onsite training to create accessible content at
                 the design and development stages;


                                                    8
Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 9 of 23



 c) Defendants work with the Web Accessibility Consultant to perform an automated
    accessibility audit on a periodic basis to evaluate whether Defendants’ Websites
    may be equally accessed and enjoyed by individuals with vision related disabilities
    on an ongoing basis;

 d) Defendants work with the Web Accessibility Consultant to perform end-user
    accessibility/usability testing on at least a quarterly basis with said testing to be
    performed by humans who are blind or have low vision, or who have training and
    experience in the manner in which persons who are blind use a screen reader to
    navigate, browse, and conduct business on websites, in addition to the testing, if
    applicable, that is performed using semi-automated tools;

 e) Defendants incorporate all of the Web Accessibility Consultant’s recommendations
    within sixty (60) days of receiving the recommendations;

 f) Defendants work with the Web Accessibility Consultant to create a Web
    Accessibility Policy that will be posted on its Websites, along with an e-mail
    address, instant messenger, and toll-free phone number to report accessibility-
    related problems;

 g) Defendants directly link from the footer on each page of the Websites, a statement
    that indicates that Defendants are making efforts to maintain and increase the
    accessibility of its Websites to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendants through the Websites;

 h) Defendants accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Web Accessibility Policy;

 i) Defendants provide a notice, prominently and directly linked from the footer on
    each page of the Websites, soliciting feedback from visitors to the Websites on how
    the accessibility of the Websites can be improved. The link shall provide a method
    to provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Web Accessibility
    Policy;

 j) Defendants provide a copy of the Web Accessibility Policy to all web content
    personnel, contractors responsible for web content, and Client Service Operations
    call center agents (“CSO Personnel”) for the Websites;

 k) Defendants train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Websites.
    Defendants shall have trained no fewer than three of its CSO personnel to timely
    assist such users with disabilities within CSO published hours of operation.
    Defendants shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
                                      9
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 10 of 23



                 available to users with disabilities and describing the process to obtain that
                 assistance;

             l) Defendants modify existing bug fix policies, practices, and procedures to include
                the elimination of bugs that cause the Websites to be inaccessible to users of screen
                reader technology; and

             m) Plaintiff, her counsel and their experts monitor the Websites for up to two (2) years
                after the Mutually Agreed Upon Consultant validates the Websites are free of
                accessibility errors/violations to ensure Defendants have adopted and implemented
                adequate accessibility policies. To this end, Plaintiff, through her counsel and their
                experts, shall be entitled to consult with the Web Accessibility Consultant at their
                discretion, and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendants.

       16.       Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. To evaluate whether an inaccessible website has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause the website to remain accessible, the website must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals.

                                   JURISDICTION AND VENUE

       17.       The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       18.       Defendants attempt to, and indeed do so, participate in the Commonwealth’s

economic life.

       19.       Defendants’ participation in the Commonwealth hinges, in significant part, on

Massachusetts consumers, like Plaintiff, accessing their Websites and using Defendant’s products

and services. Unlike, for example, a winery that cannot sell and ship wine to consumers in certain


                                                   10
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 11 of 23



states, Defendants purposefully avail themselves of the benefits and advantages of operating an

online business open 24 hours a day, 7 days a week, 365 days per year to Massachusetts residents.

        20.     As described in additional detail below, Plaintiff was injured when she attempted

to access Defendants’ Websites from her home in New Bedford, Massachusetts, but encountered

barriers that denied her full and equal access to Defendants’ online services.

        21.     “Massachusetts has a strong and historic interest in adjudicating this dispute

involving its blind residents. It is the home of the Perkins School for the Blind, which was

America's first school for the blind. Helen Keller was taught there.” Access Now, Inc. v. Otter

Products, LLC, CV 17-10967-PBS, 280 F.Supp.3d 287, 294 (D. Mass. Dec. 4, 2017) (“Otter

Products”).

        22.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        23.     Plaintiff is and, at all times relevant hereto, has been a resident of Bristol County,

Massachusetts. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101, et seq.

        24.     Defendant Yoox Net-A-Porter Group is an Italian corporation, with its principal

place of business at Italian corporation located and doing business at Via Morimondo 17, Milan,

20143, Italy.




                                                   11
          Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 12 of 23



       25.     Defendant YNAP Corporation is a subsidiary of Yoox Net-A-Porter Group. YNAP

Corporation is a Delaware Corporation, with its principle place of business at 100 Fifth Avenue,

11th Floor, New York, New York, 10011.

                          FACTS APPLICABLE TO ALL CLAIMS

       26.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.



                                DEFENDANTS’ ONLINE CONTENT

       27.     Defendants through their portfolio of Websites, provide the latest high-end fashions

in an e-commerce setting. Defendants’ partnerships with all major fashion labels provides

consumers access to the latest collections and prior seasons’ collections at discounted prices,

through      the     Websites      Defendants        own,   operate,     and      control.    See,

http://www.ynap.com/pages/about-us/who-we-are/company-dna/ (last accessed April 18, 2019).

       28.     In addition to researching Defendants’ available clothing and accessories from the

comfort and convenience of their homes, consumers may also use Defendants’ Websites to contact

customer service by phone and email, review important legal notices like Defendant’s Privacy

Policy and Terms of Service, and research and review the return policies. See, e.g.,

https://www.theoutnet.com/en-us/page/help/general-terms-and-conditions-of-sale) (last accessed

April 18, 2019).



                                                12
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 13 of 23



                                    HARM TO PLAINTIFF
       29.     Plaintiff attempted to access the Websites from her home in New Bedford,

Massachusetts. Unfortunately, because of Defendants’ failure to build their Websites in a manner

that is compatible with screen reader programs, Plaintiff is unable to understand, and thus is denied

the benefit of, much of the content and services she wishes to access on the Websites.

       30.     Plaintiff attempted to access the Websites using Apple’s VoiceOver technology,

combined with JAWS and NVDA software.

       31.     VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

April 16, 2019).




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.
This caption matches the alternative text that Apple provides in its VoiceOver Getting Started

Guide. It illustrates the type of sufficiently descriptive alternative text that screen reader users

require to fully and equally access Defendants’ Websites.




                                                 13
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 14 of 23




       32.     JAWS (Job Access with Speech) is a computer screen reader program for Microsoft

Windows that allows blind and visually impaired users to read the screen wither with a text-to-

speech output or by a refreshable Braille display. JAWS is the most popular screen reading

technology (JAWS) currently on the market. JAWS reads to the user the content of the website as

they navigate it with arrows.

       33.     NVDA is a free, open source, globally accessible screen reader for the blind and

vision impaired. It is created by NV Access, a charity which services vision-impaired persons.

NVDA includes a built-in voice synthesizer and can be downloaded and transported on a USB

drive. NVDA reads to the user the content of the website as they navigate it with a mouse or a

braille keyboard.

       34.     Unfortunately, after visiting Defendants’ Websites from New Bedford,

Massachusetts, and from investigations performed on her behalf, Plaintiff found Defendants’

Websites to be largely unusable due to various barriers that deny her full and equal access to

Defendants’ online content and services. For example, Plaintiff’s investigation discovered

               a.      Defendants’ Websites do not properly label search filters for screen

readers. For instance, the price filter fields are not properly labeled so a screen-reader user will

be unaware of their purpose and unable to use them. Considering Defendants’ website

www.theoutnet.com offers clothing which ranges from $9 to $10,440, and Yoox.com offers

clothing up to $18,370 per item, the price filter search function is an important component of


                                                  14
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 15 of 23



Defendants’ websites. An example of this can be found at https://www.theoutnet.com/en-

gb/shop/just-in?cm_sp=Topnav-_-JustInMenu-_-JustIn (last accessed March 26, 2019), and is

shown below:




               b.     Defendants’ Websites prevent screen reader users from accessing the

products Defendants offer. For instance, on the products page for each category of clothing or

accessory, each product has a “+” button. A consumer who perceives information visually can

click on this “+” button and learn more about the product. However, the websites do not provide

a label or instruction for the button to screen readers. Thus, when the keyboard focuses on the

“+” button, no instructions are provided so it is unclear to a keyboard-only or screen-reader user

what functionality it provides. An example of this can be found at

https://www.theoutnet.com/en-gb/shop/just-in (last accessed March 26, 2019), and is shown

below:


                                                15
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 16 of 23




       35.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Websites offer, and now deter her from attempting to use the Websites. Still, Plaintiff would

like to, and intends to, attempt to access the Websites in the future to browse and purchase

products, or to test the Websites for compliance with the ADA.

       36.     If the Websites were accessible, i.e. if Defendants removed the access barriers

described above, Plaintiff could independently research and utilize Defendants’ products and

access its other online content and services.

       37.     Though Defendants may have centralized policies regarding the maintenance and

operation of its Websites, Defendants have never had a plan or policy that is reasonably calculated

to make its Websites fully accessible to, and independently usable by, individuals with vision

related disabilities. This is evidenced by the fact Defendants have been sued on individual website


                                                 16
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 17 of 23



claims for 15 websites, yet instead of ensuring all their websites are compliant in response to the

prior lawsuits, Defendants continue to operate 16 additional online flagship stores and four multi-

brand websites which continue to be inaccessible. As a result, the complained of access barriers

are permanent in nature and likely to persist.

       38.     The law requires that Defendants reasonably accommodate Plaintiff’s disability by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

       39.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendants’ failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANTS’ KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
       40.     Defendants have long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids. This

is again evidenced by the 15 prior lawsuits Defendants have faced on individual websites they

maintain. Again, in response to those lawsuits, Defendants may have modified the individual

website at issue to make it accessible, but they failed to take any measures to enact policies to

ensure all websites they own and maintain are accessible, leading to the continuing injuries to the

visually disabled, including those injuries described in this complaint.

       41.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

        THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

                                                 17
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 18 of 23



        42.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        43.     While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        44.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        45.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendants offer content and services on their Websites, and (b)

whether Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        46.     The assertions contained in the previous paragraphs are incorporated by reference.

        47.     Defendants’ Websites are a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Otter Products, 280 F.Supp.3d 293, n.4 (“Several

courts have held that a website can be treated as a public accommodation under Title III of the

ADA.”); see also 1-800 Flowers.com, 2018 WL 839381, *1 (“Defendant does not dispute that its

websites are places of public accommodation subject to regulation by Title III of the ADA.”).

        48.     In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendants do not provide Plaintiff with full and equal

access to their Websites, they have violated the ADA.
                                                 18
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 19 of 23



       49.     In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

       50.     Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

       51.     Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

       52.     In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:              as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

       53.     By failing to provide their Websites’ content and services in a manner that is

compatible with auxiliary aids, Defendants have engaged, directly, or through contractual,




                                                  19
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 20 of 23



licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on their Websites;

                (b)     affording individuals with visual disabilities access to their Websites that is

not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford their services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        54.     Defendants have violated Title III by, without limitation, failing to make their

Websites’ services accessible by screen reader programs, thereby denying individuals with visual

disabilities the benefits of the Websites, providing them with benefits that are not equal to those it

provides others, and denying them effective communication.

        55.     Defendants have further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow their Websites to be made available

without consideration of consumers who can only access the companies’ online goods, content,

and services with screen reader programs.




                                                  20
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 21 of 23



       56.     Making their online goods, content, and services compatible with screen readers

does not change the content of Defendants’ Websites or result in making the Websites different,

but enables individuals with visual disabilities to access the Websites Defendants already provide.

       57.     Defendants’ ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       58.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       59.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendants were

in violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendants took no action that was reasonably

calculated to ensure that their Websites are fully accessible to, and independently usable by,

individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring its Websites into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Websites are fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendants have adopted and are following an institutional policy that will in fact cause them to




                                                 21
         Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 22 of 23



remain fully in compliance with the law—the specific injunctive relief Plaintiff requests is

described more fully in paragraph 15 above.

       (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendants’ compliance with the judgment (see Access

Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

(“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders jurisdiction.

Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559

(1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir.

1984), the fee petition may include costs to monitor Defendant’s compliance with the permanent

injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

       (F)     Whatever other relief the Court deems just, equitable and appropriate; and

       (G)     An Order retaining jurisdiction over this case until Defendants have complied with

the Court’s Orders.




                                                  22
 Case 1:19-cv-10775-GAO Document 1 Filed 04/19/19 Page 23 of 23



Dated: April 19, 2019        Respectfully Submitted,

                             /s/ Jason M. Leviton
                             Jason M. Leviton (BBO# 678331)
                             BLOCK & LEVITON LLP
                             260 Franklin Street, Suite 1860
                             Boston, MA 02110
                             Phone: (617) 398-5600
                             jason@blockesq.com

                             Benjamin J. Sweet (To be admitted Pro Hac Vice)
                             ben@sweetlawpc.com
                             THE SWEET LAW FIRM, P.C.
                             186 Mohawk Drive
                             Pittsburgh, PA 15228
                             Phone: (412) 742-0631

                             Jonathan D. Miller (To be admitted Pro Hac Vice)
                             jonathan@nshmlaw.com
                             Alison M. Bernal (To be admitted Pro Hac Vice)
                             alison@nshmlaw.com
                             NYE, STIRLING, HALE & MILLER, LLP
                             33 W. Mission Street, Suite 201
                             Santa Barbara, CA 93101
                             Phone: (805) 963-2345

                             Counsel for Plaintiff, Arnold Vargas




                               23
